DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            PAULA TRICKEY,
                               Appellant,

                                     v.

                        WARREN CARLOS SAPP,
                             Appellee.

                               No. 4D20-1762

                               [June 10, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE 16-20761.

    John M. Phillips and William K. Walker of Phillips & Hunt, Jacksonville,
for appellant.

   Robin F. Hazel and Jesmany Jomarron of Farrell Patel Jomarron &
Lopez, PLLC, Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.